                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                     *
                                  *
     v.                           *      CRIM. NO. 20-874
                                  *
Francis Simmons                   *
                                  *
                                *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
                FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

The parties have agreed to proceed via video teleconferencing due to the Covid-19 pandemic.



Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date:                                                                        May 3, 2021
                                                                   Honorable Freda L. Wolfson, Chief Judge
                                                                   United States District Judge
